DETAILED ACTION
This communication is responsive to application 16/038,433 filed 18 July 2018.
The instant application has a total of 20 claims pending in the application, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statements dated 07/24/2018 and 03/18/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. Claims do not invoke functional language under 35 U.S.C. 112(f) and are viewed in light of plain meaning per MPEP 2111.01.

Claim Objections
Claim 18 is objected to for the following informality:  Independent claim does not end with a period.  Form of claims must be in single sentence ending with a period per MPEP 608.01. Appropriate correction is required.
Claims 15 and 17 are objected to for the following informalities: limitations disclose “the a quantum computing resource”. Appropriate correction is required.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,275,721B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets detail quantum-classical routing with substantially identical language. This is a Non-Provisional Nonstatutory Double Patenting rejection because the patentably indistinct claims have in fact already been patented. See the following comparison table:
Instant Application: 16/038,433
Issued Patent: 10,275,721B1 
Claim 1. 
A computer implemented method comprising: 


receiving, at a quantum formulation solver, data representing a computational task to be performed;  



5deriving, by the quantum formulation solver, a formulation of the data representing the computational task that is formulated for a selected type of quantum computing resource; 






routing, by the quantum formulation solver, the formulation of the data representing the computational task to a quantum computing resource of the selected type to obtain data representing a solution to the computational task;  










10generating, at the quantum formulation solver, output data including data representing a solution to the computational task; and 

receiving, at a broker, the output data and generating one or more actions to be taken based on the output data.
Claim 10. 
A computer implemented method for obtaining a solution to a computational task, the method comprising: 

receiving, at a machine learning module, data representing a computational task to be performed by a system including one or more quantum computing resources and one or more classical computing resources; 

processing the received data using the machine learning model to determine which of the one or more quantum computing resources or the one or more classical computing resources to route the data representing the computational task to, wherein the machine learning model has been configured through training to route received data representing computational tasks to be performed in a system including at least one quantum computing resource; 


routing, by the machine learning module, the data representing the computational task to the determined computing resource;  


processing, by the determined computing resource, the data representing the computational task to generate data representing a solution to the computational task; 

obtaining at the machine learning module and from the determined computing resource, data representing a solution to the computational task; 


generating output data including data representing a solution to the computational task; and 


receiving, at a broker, the output data and generating one or more actions to be taken.
Claim 17. 
A system comprising one or more computers and one or more storage devices storing 25instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 

receiving, at a quantum formulation solver, data representing a computational task to be performed; 



deriving, by the quantum formulation solver, a formulation of the data representing 30the computational task that is formulated for a selected type of quantum computing resource;  35Attorney Docket No. 12587-0725001 / D18-220/03580-PR-US 





routing the formulation of the data representing the computational task to the a quantum computing resource of the selected type; 

processing, by the quantum computing resource of the selected type, the formulation of the data representing the computational task to generate data representing a solution to the 5computational task; 

obtaining, at the quantum formulation solver and from the quantum computing resource of the selected type, the data representing a solution to the computational task; 

generating, at the quantum formulation solver, output data including data representing a solution to the computational task; and  

10receiving, at a broker, the output data and generating one or more actions to be taken based on the output data.
Claim 18. 
A system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 

receiving, at a machine learning module, data representing a computational task to be performed by a system including one or more quantum computing resources and one or more classical computing resources; 

processing the received data using the machine learning model to determine to which of the one or more quantum computing resources or the one or more classical computing resources to route the data representing the computational task, wherein the machine learning model has been configured through training to route received data representing computational tasks to be performed in a system including at least one quantum computing resource; 

routing, by the machine learning module, the data representing the computational task to the determined computing resource; 

processing, by the determined computing resource, the data representing the computational task to generate data representing a solution to the computational task; 

obtaining, at the machine learning module and from the determined computing resource, data representing a solution to the computational task; 

generating output data including data representing a solution to the computational task; and 


receiving, at a broker, the output data and generating one or more actions to be taken.

Claim 18. 
A computer implemented method comprising: 









receiving, at a quantum formulation solver, a formulation representing a 15computational task to be performed, wherein the formulation representing the computational task to be performed is formulated for a particular type of quantum computing resource; 


















automatically determining that the particular type of quantum computing resource is not acceptable; 







automatically deriving, by the quantum formulation solver, a formulation of the data 20representing the computational task that is formulated for a different type of quantum computing resource; 


routing, by the quantum formulation solver, the formulation of the data representing the computational task to a quantum computing resource of the selected type to obtain data representing a solution to the computational task;  




25generating, at the quantum formulation solver, output data including data representing a solution to the computational task; and 

generating one or more actions to be taken based on the output data
Claim 1. 
A computer implemented method for training a machine learning model to route received computational tasks in a system including at least one quantum computing resource and at least one classical computing resource, the method comprising: 

obtaining, from a cache, a first set of data, the first set of data comprising data representing multiple computational tasks previously performed by the system; 

obtaining, from a database, a second set of data, the second set of data comprising data representing properties associated with using the one or more quantum computing resources to solve the multiple computational tasks; 

obtaining, from a cache, input data for the multiple computational tasks previously performed by the system, comprising data representing a type of computing resource the task was routed to; 

accessing, at a training example generator, the first set of data, the second set of data, and the input data; 

generating, at the training example generator, a set of training examples; 

training the machine learning model, using the set of training examples, to route received data representing a computational task to be performed, 

providing the trained machine learning model to a system including at least one quantum computing resource to route computational tasks received by the system to the at least one quantum computing resource and the at least one classical computing resource; 

receiving, at the trained machine learning module, data representing a computational task to be performed by a system including one or more quantum computing resources and one or more classical computing resources; 

processing the received data using the trained machine learning model to determine to which of the one or more quantum computing resources or the one or more classical computing resources to route the data representing the computational task; 

routing, by the machine learning module, the data representing the computational task to the determined computing resource; 


obtaining at the machine learning module and from the determined computing resource, data representing a solution to the computational task, 

generating output data including data representing a solution to the computational task; and 


receiving, at a broker, the output data and generating one or more actions to be taken.
While the claim language appears to shift functionality from classical “machine learning module” to “quantum formulation solver”, the solver itself is a nonce term for formulation of task which would be reasonably construed as machine learning whereby the instant specification details functionality of routing per [0049].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 discloses the limitation “the machine learning model” in limitation of processing. There is insufficient antecedent basis for this. Claim introduces “a machine learning module” however a module does not provide sufficient antecedent basis for a model. Accordingly, the claim is rejected under 35 U.S.C. 112 as lacking antecedent basis, see MPEP 2173.05(e).
Claim 18 recites the limitation "a quantum computing resource of the selected type" in limitation of routing.  There is insufficient antecedent basis for limitation of “the selected type” in the claim. Claim 19 subsequently recites “a selected type” which should be introduced at claim 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance as set forth in MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories – claim 17 is a system/machine and all other claims recite a method/process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims are directed to an abstract idea being that of routing a task formulation to a computing resource. In particular, claims limitations recite: 
receiving, 
5deriving, 
routing, 
10generating, 
receiving, at a broker, the output data and generating one or more actions to be taken based on the output data

These steps amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of field of use components. That is, other than reciting “at a quantum formulation solver” with “quantum computing resource”, nothing in the claim element precludes the step from practically being performed in the mind. Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the functionality is performed “at a quantum formulation solver” and with “quantum computing resource”, the elements are recited at a high-level of generality such that it amounts to no more than mere instructions to invoke a field of use or technological environment, see MPEP 2106.05(h). The elements of a “resource” and a “solver” fail to provide any particularity with regard to machine or transformation in the lens of viewing the claim, and the specification does not provide clear boundaries in delineating its assorted components. Claims do disclose “a selected type of quantum computing resource” and/or “particular type of quantum computing resource”. However, particularity is not satisfied merely by using the word “particular”. Rather, particularity is a species within a genus. The claimed “particular type” or “selected type” is merely a placeholder that suggests the idea of a species and does not substitute for detail of a specified species. Furthermore, there is no indication of how one would arrive at selecting a selected type or the claimed formulating as being anything other than design choice. Finally, in reviewing the specification, there does not appear to be any scientific evidence of improvement to the functioning of a computer. Examiner cites evidence of said elements being known in the field provided as Alom et al., “Quadratic Unconstrained Binary Optimization (QUBO) on Neuromorphic Computing System” at Fig 1. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—as noted above, the only limitation on the performance of the described method is that it must be performed in combination with a “quantum formulation solver” and “quantum computing resource”. These additional elements are recited at high level of generality and directed to field of use per MPEP2106.05(h). The reach of these elements appears to cover any and all conceivable future implementations in quantum field of use for the judicial exception.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 17 and 18, which recite a system and a method, respectively, as well as to dependent claims 2-16 and 19-20 as part of the abstract idea.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12-13, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by: 
Richardson et al., US Patent No 10,817,337B2, hereinafter Richardson
With respect to claim 1, Richardson teaches: 
A computer implemented method {Richardson [Col4 Lines3-5] “methods, systems, and computer-readable media for cloud-based access to quantum computing resources” illustrated Fig 1A elastic quantum computing service and resource manager} comprising: 
receiving, at a quantum formulation solver, data representing a computational task to be performed {Richardson Fig 10:10 “Receive a description of a task” as task management service 600 illustrated Figs 6-9 entails quantum processing for task from client};  
5deriving, by the quantum formulation solver, a formulation of the data representing the computational task that is formulated for a selected type of quantum computing resource {Richardson [Col27 Line35-44] “the development environment may offer compilation and testing of quantum algorithms for the particular type of quantum resource” e.g., [Col29 Lines8-10] “select a quantum resource that is particularly suited for a specific problem domain such as molecular modeling, traffic optimization, and so on”}; 
routing, by the quantum formulation solver, the formulation of the data representing the computational task to a quantum computing resource of the selected type to obtain data representing a solution to the computational task {Richardson Fig 2A illustrates “Resource Manager” and “Quantum Instance Type Selection, Recommendation, Provisioning” for elastic quantum computing service. [Col20 Lines40-41] “task management service 600 may recommend the use of particular quantum computing resources”, [Col32 Line12]. See also, [Col16 Lines32-54] “schedule the algorithms… determine whether to assign the task to the quantum computing resource”};  
10generating, at the quantum formulation solver, output data including data representing a solution to the computational task {Richardson Fig 10 “Run a quantum algorithm… Return a result of the quantum algorithm to the task management service”, [Col10 Line17-19] “provide a solution with a certain probability”}; and 
receiving, at a broker, the output data and generating one or more actions to be taken based on the output data {Richardson [Col25 Lines39-40] “post-processing step may represent output of the quantum algorithm”, e.g., [Col32 Lines19-21] “the quantum algorithm 165 may be modified in response to the testing, deployed to the quantum resource, and tested again” wherein re-testing is the action. [ColBrk 31-32] “feedback loop may be implemented that enables improved use of quantum computing resources”}.

With respect to claim 2, Richardson teaches the method of claim 1, wherein
the formulation of the data representing the computational task comprises an Ising spin formulation, quadratic unconstrained binary optimization formulation, polynomial unconstrained binary optimization formulation, p-spin formulation, or a quantum logic gate formulation {Richardson [Col6 Lines47-48] “quantum algorithm that includes a sequence of quantum logic gates” formulation, [Col28 Line52]}.

With respect to claim 3, Richardson teaches the method of claim 1, wherein
the computational task comprises an optimization task, simulation task, machine learning task, arithmetic task, database search task or data compression task {Richardson [Col6 Lines55-58] “quantum computing resources 160 may be used to solve complex problems in domains such as machine learning, financial portfolio optimization, molecular modeling, climate modeling, integer factorization, simulation, and so on”, again at [Col34 Lines33-36]}.

With respect to claim 4, Richardson teaches the method of claim 1, wherein
types of quantum computing resources comprise (i) 25quantum gate computers, (ii) quantum annealers, or (iii) quantum simulators {Richardson [Col35 Lines52-53] “simulator for quantum computing hardware”, [Col18 Lines60-62] “quantum computer may run a quantum algorithm that includes a sequence of quantum logic gates”}.

With respect to claim 5, Richardson teaches the method of claim 1, wherein
the data representing the computational task to be performed comprises data specifying a selected type of quantum computing resource for performing the computational task {Richardson Fig 1D “Data Center” comprising quantum resources in communication with quantum instance recommendation, provisioning as elastic service. [Col28 Lines53-55] “optimization may be performed relative to a particular type of quantum computing resource”, [Col26 Lines20-25] “For example, if a similar task (e.g., a task related to the same quantum computing problem domain or using a similar quantum algorithm) previously had superior performance one type of resource, in comparison to another, the task management service may select the resource that had the superior performance”}.

With respect to claim 6, Richardson teaches the method of claim 1, wherein
the operations further comprise selecting, at the quantum formulation solver, an available quantum computing resource of the selected type, and wherein routing the formulation of the data representing the computational task to the quantum computing resource of the selected type comprises routing the formulation of the 5data representing the computational task to the selected available quantum computing resource of the selected type {Richardson [Col29 Line61 – Col30 Line12] “The quantum computing resources 160 may represent a pool of available resources… quantum computing resource 162A may be returned to the pool of available quantum computing resources 160 when no longer needed” teaches availability of quantum resource instances for on-demand, [Col13 Lines55-56] “client may be presented with both a set of available instance types and a recommendation of one or more instance types”}.

With respect to claim 7, Richardson teaches the method of claim 6, wherein selecting an available quantum computing resource of the selected type comprises:  
10identifying one or more available quantum computing resources; determining properties of the one or more available quantum computing resources, wherein the properties comprise (i) computational times associated with solutions generated by the identified one or more available quantum computing resources, (ii) computational costs associated with solutions generated by the identified one or more available quantum 15computing resources, or (iii) approximate qualities of solutions generated by the identified one or more available quantum computing resources; and selecting an available quantum computing resource based on the determined properties {Richardson [Col5, Lines40-52] “quantum computing resource may be selected based (at least in part) on optimization of speed, accuracy, and/or cost”, [Col32 Lines12-19] “For example, if the quantum resource 162A generates results faster, then the environment 1100 may recommend that resource if the client 140 seeks to optimize runtime. As another example, if the quantum resource 162B generates results at a lower cost, then the environment 1100 may recommend that resource if the client 140 seeks to optimize cost”}.

With respect to claim 8, Richardson teaches the method of claim 1, wherein
the data representing the computational task to be performed is independent of a formulation or particular quantum computing resource {Richardson [Col31 Lines30-52] “testing variants of a quantum algorithm using different quantum computing resources” teaches resource and formulation considered independently, [Col26 Lines33-39] “For example, the task management service may determine the name or description of a particular algorithm in the task description and may then select a suitable version”}.

With respect to claim 12, Richardson teaches the method of claim 1, further comprising
optimizing, by a formulation optimizer, the derived formulation of the data representing the computational task {Richardson [Col4 Lines55-56] “optimize quantum algorithms to implement a task”, [Col16 Lines19-20]}.

With respect to claim 13, Richardson teaches the method of claim 1, wherein
generating output data including data representing a solution to the computational task comprises converting, by a solution conversion module, 30the data representing the solution to the computational task {Richardson [Col26 Lines58-50] “result of the run of the algorithm any may be provided back to the task management service” and conversion is necessitated between intermediate result and final result [Col25 Lines 32,46]}.

With respect to claim 17, Richardson teaches: 
A system comprising one or more computers and one or more storage devices storing 25instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations {Richardson [Col10 Lines42-65] “Fig 1E illustrates an example system environment… computing instance 111 may include one or more processors 125 and a memory 126 that stores executable instructions”} comprising: 
The remainder of this claim is rejected for the same rationale as claim 1.

With respect to claim 18, Richardson teaches: 
A computer implemented method  {Richardson [Col4 Lines3-5] “methods, systems, and computer-readable media for cloud-based access to quantum computing resources” illustrated Fig 1A elastic quantum computing service and resource manager} comprising: 
receiving, at a quantum formulation solver, a formulation representing a 15computational task to be performed {Richardson Fig 10:10 “Receive a description of a task” as task management service 600 illustrated Figs 6-9 entails quantum processing for task from client}, wherein the formulation representing the computational task to be performed is formulated for a particular type of quantum computing resource {Richardson [Col27 Lines36-37] “testing of quantum algorithms for a particular type of quantum resource” reads verbatim, [Col28 Lines53-54]}; 
automatically determining that the particular type of quantum computing resource is not acceptable {Richardson [Col27 Lines59-60] “acceptance or rejection of recommendations” where [Col8 Lines60-63] “recommendation 102 may recommend  the quantum computing instance 161, quantum algorithm 165, and/or initial configuration 166” or [Col20 Lines40-42] “recommend the use of particular quantum computing resources”}; 
automatically deriving, by the quantum formulation solver, a formulation of the data 20representing the computational task that is formulated for a different type of quantum computing resource {Richardson [Col18 Lines38-41] “different types of resources perform different portions of the task” as [Col33 Lines56-58] “variants may represent a similar algorithm as implemented on different types of quantum computing hardware”. Additionally, [Col22 Lines62-63] “Operations implemented by the service 600 may be performed automatically” Fig 6}; 
routing, by the quantum formulation solver, the formulation of the data representing the computational task to a quantum computing resource of the selected type to obtain data representing a solution to the computational task {Richardson Fig 2A illustrates “Resource Manager” and “Quantum Instance Type Selection, Recommendation, Provisioning” for elastic quantum computing service. [Col20 Lines40-41] “task management service 600 may recommend the use of particular quantum computing resources”, [Col32 Line12]. See also, [Col16 Lines32-54] “schedule the algorithms… determine whether to assign the task to the quantum computing resource”};  
25generating, at the quantum formulation solver, output data including data representing a solution to the computational task {Richardson Fig 10 “Run a quantum algorithm… Return a result of the quantum algorithm to the task management service”, [Col10 Line17-19] “provide a solution with a certain probability”}; and 
generating one or more actions to be taken based on the output data {Richardson [Col25 Lines39-40] “post-processing step may represent output of the quantum algorithm”, e.g., [Col32 Lines19-21] “the quantum algorithm 165 may be modified in response to the testing, deployed to the quantum resource, and tested again” wherein re-testing is the action. [ColBrk 31-32] “feedback loop may be implemented that enables improved use of quantum computing resources”}

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of: 
Hamze et al., US PG Pub No 20170255872A1, hereinafter Hamze
With respect to claim 9, Richardson teaches the method of claim 8. Hamze teaches wherein deriving a formulation of the data representing the computational task that is formulated for a selected type of quantum computing resource 25comprises: 
obtaining, from a quantum device formulation requirements database, data indicating accepted formulation types for the selected type of quantum computing resource; obtaining, from a quantum algorithm and formulations database, data representing algorithm formulations of the accepted formulation types; and 30selecting, by a formulation selector, a formulation of the data representing the computational task based on the obtained data representing accepted formulation types and33Attorney Docket No. 12587-0725001 / D18-220/03580-PR-US algorithm formulations {Hamze [0137] “ranking to predict solver performance… selecting a solution or best solution” with illustrated Fig 3A job manager and resource manager. A top ranked solver with best solution carries accepted formulations}.
	Both Hamze and Richardson are directed to quantum processing with resource management thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the ranking disclosed by Hamze for Richardson’s new configurations (Richardson [Col24 Line17]) for the natural benefit of ordering as solutions are evaluated with respect to objective function (Hamze [0159]).

With respect to claim 10, Richardson teaches the method of claim 1, wherein
the data representing the computational task to be performed is formulated for a particular quantum computing resource {Richardson [Col27 Lines36-37] “testing of quantum algorithms for a particular type of quantum resource”, [Col28 Lines53-54]}, and wherein deriving 5a formulation of the data representing the computational task that is formulated for a selected type of quantum computing resource comprises: 
obtaining, from a quantum device formulation requirements database, data indicating accepted formulation types for the selected type of quantum computing resource; obtaining, from a quantum algorithm and formulations database, data representing 10algorithm formulations of the accepted formulation types; determining whether the formulation type of the data representing the computational task to be performed is included in the accepted formulation types or not {Limitations as set forth in claim 8}; 
in response to determining that the formulation type of the data representing the computational task to be performed is not included in the accepted formulation types or not, 15selecting, by a formulation selector, a new formulation of the data representing the computational task based on the obtained data representing accepted formulation types and algorithm formulations {Richardson [Col24 Line34] “new algorithm 165C may be aggregated” after [Col24 Lines1-2] “repeatedly setting the algorithm’s initial values”}.

With respect to claim 11, the combination of Richardson and Hamze teaches the method of claim 10, further comprising, 
in response to determining that the 20formulation type of the data representing the computational task to be performed is included in the accepted formulation types or not, adjusting the formulation of the data representing the computational task based on the obtained data representing accepted algorithm formulations {Richardson [Col32 Lines19-20] “the quantum algorithm 165 may be modified in response to the testing”, [Col24 Lines43-44]}.

Claims 19-20 are rejected for the same rationale as claims 10-11, respectively. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of: 
Fujii et Nakajima, “Harnessing Disordered-Ensemble Quantum Dynamics for Machine Learning”, hereinafter Fujii.
With respect to claim 14, Richardson teaches the method of claim 1, further comprising: 
receiving, at a machine learning module, the data representing a computational task to be performed {Richardson [Col28 Lines34-35] “the development environment 1100 may generate recommendations using machine learning”}; 
However, Richardson does not disclose model training. Fujii teaches:
processing the received data using the machine learning model to determine which of 5one or more quantum computing resources to route the data representing the computational task to, wherein the machine learning model has been configured through training to route received data representing computational tasks to be performed in a system including at least two quantum computing resources {Fujii teaches multiplexing as part of model training for a quantum system, illustrated Figs 1-3. Particularly, [P.5 Sect.E] “Training readout weights… at each time step k, we have NV computational nodes in total. These time-multiplexed signals are denoted by x’ki… the NV computational nodes are employed in the learning phase” wherein multiplexing is routing and resources are virtual nodes, Fig 2 “the quantum circuit is replace by a unitary time evolution”}; 
providing, to the quantum formulation solver, data representing the determined 10quantum computing resource and the data representing the computational task {Fujii [P.6 Sect.A] “Figure 4(a) shows the task performance with trained readouts” as exemplar tasks with readout weights are evaluated over resources e.g., (V=1) virtual node or system (V=2) virtual node}.
	Both Fujii and Richardson are directed to quantum and machine learning thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to detail routing as multiplexing in training disclosed by Fujii for recommending a resource as in Fujii for the empirical performance “great advantage, because we can utilize existing quantum simulators or complex quantum system as resources to boost information processing… benchmark results show that quantum system consisting of 5-7 qubits exhibit a powerful performance, with the help of time multiplexing, comparable to ESNs of 100-500 nodes [44]. Not only its computational power, QRC also provides an operational means to approach complex real-time quantum dynamics. While there had been a missing link between classical chaos and quantum-chaotic systems manifested by a Wigner-Dyson-type statistics of the energy-level spacing [45, 46], it is quite natural to connect them via the QRC framework” (Fujii [P.2 ¶2]).

With respect to claim 15, the combination of Richardson and Fujii teaches the method of claim 14, wherein
deriving a formulation of the data representing the computational task that is formulated for a selected type of quantum computing resource comprises deriving a 15formulation of the data representing the computational task that is formulated for the determined quantum computing resource; and routing the formulation of the data representing the computational task to the a quantum computing resource of the selected type comprises routing the formulation of the data representing the computational task to the determined quantum computing resource {Fujii [P.3 Sect.C] “the time evolution is reformulated as a linear map for the vector x” with x representing task reformulated over time as mapping per equation 8}.

With respect to claim 16, the combination of Richardson and Fujii teaches the method of claim 14, wherein
the received data is independent of a formulation or particular quantum computing resource {Fujii [P.13 Sect.V ¶3] “time-independent Hamiltonian dynamics monitored from local observables” wherein observables are the data and Hamiltonian dynamics are a formulation}.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
International Search Report lists three anticipatory references: US2017177544A1, WO2018119522A1, US2017372427A1
Corder et al., “Solving Vertex Cover via Ising Model on a Neuromorphic Processor” discloses parameterized edge cover on TruNorth architecture.
Guarreschi et Park, “Two-step approach to scheduling quantum circuits” discloses routing among quantum algorithm, gate set, and hardware connectivity, see Fig 1.
Smith et al., “A Practical Quantum Instruction Set Architecture” discloses routing and compiler with pyQuil.
McClean et al., “OpenFermion: The Electronic Structure Package for Quantum Computers” widely cited collaborative work.
Levit et al., “Reinforcement Learning via Replica Stacking of Quantum Measurements for the Training of Quantum Boltzmann Machines” ICLR review, authors anonymous.
Aaronson et al., “Online Learning of Quantum States” disclosure per title.
Dallaire-Demers et Killoran, “Quantum generative adversarial networks” see Fig 3.
Aspuru-Guzik et al., US Provisional 62/683,276 as later published US PG Pub No 20200410384A1, discloses VAE and GAN for variational quantum circuit with parameterized quantum state, see Fig 1.
Ronagh et al., US Patent 10,929,576B2 discloses quantum Ising model sampling with qubit control system.
Zhao et al., “Bayesian Deep Learning on a Quantum Computer” discloses gate noise.
Fu et al., “A Microarchitecture for a Superconducting Quantum Processor” illustrations.
Lemr et al., “Resource-efficient linear-optical quantum router” discloses quantum router.
Du et al., “Quantum Divide-and-Conquer Anchoring for Separable Non-negative Matrix Factorization” discloses indexing.
Arunachalam et al., “Quantum Query Algorithms are Completely Bounded Forms” discloses control, query, and workspace registers.
Coles et al., “Quantum Algorithm Implementation for Beginners” discloses background.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124